DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1,5,10,23,26,27,29,39,41 and 51-58 as filed in a preliminary amendment on 5/24/2021 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5,23 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fresh food product, treated with a reactive gas produced in HVCP that is less than the claimed 3 meters away, does not reasonably provide enablement for a “product” as broadly claimed or a surface that is 3 meters away from the source.  The specification defines “product” [47] listing a wide variety of dissimilar materials.  However, the embodiments solely disclose treating fresh foods with the effect of reducing surface microbial load  [57] wherein the product is not at least 3 meters away from the HVCP. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with “product” or a surface at the claimed distance.  Regarding claim 5, 23 and 51, the disclosure does not enable  medically sterilizing a surface wherein the surface is at least 3 meters away from the HVCP source. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 29  and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the surface of an enclosed space.”  Claim 29 recites “the inside surface”. There is insufficient antecedent basis for these limitations. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,5,10, 23,26,27,29,39,41, and 51 -58 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 6,406,759).
Regarding claims 1, 5, 51,52 ,54 and 55, Roth, discloses a method of treating a product wherein  reactive species in a plasma generation reactor are conveyed away from the generator and remotely applied to articles, including articles that need medical sterilization such as medical and dental equipment  (columns 4-6 provide examples of remote treatment in a chamber or by applying reactive gas conveyed in tubing).  The reactive gas is amenable to transportation at least 3 meters away  from the HVCP for example by means of a flexible hose or tube. The HVCP does not contact the product. The reactive gas comprises ozone and at least one reactive or excited species other than ozone, and specifically ozone and nitrogen oxide (claim 10).
Regarding claims 10 and 53, Roth discloses working gas air, which includes MA65.
Regarding claim 23 and 29, Roth discloses a method of medically sterilizing a surface wherein  reactive species in a plasma generation reactor are conveyed away from the generator and remotely applied to articles, including articles that need medical sterilization such as medical and dental equipment  (columns 4-6 provide examples of remote treatment in a chamber or by applying reactive gas conveyed in tubing).  The reactive gas is amenable to transportation at least 3 meters away  from the HVCP for example by means of a flexible hose or tube. The HVCP does not contact the product and the reactive gas comprises ozone and nitrogen oxide (claim 10). Roth does not specifically disclose the surface is the surface of an enclosed space, or the equipment is in an enclosed space. Roth however discloses that large volume chambers can be used in the method of the invention, and therefore includes an enclosed space of the claimed dimensions, inherently having inner and outer surfaces. Roth discloses placing articles to be treated in the chamber (column 4 lines 17-22). 
Regarding claim 26, configuring the time and treatment needed to achieve sterilization for a known surface area with a reactive species or combinations thereof is within the technical ability of one of ordinary skill in the art. 
Regarding claim  27, Roth discloses working gas air, which includes MA65.
Regarding claims 39 and 41, as Roth achieves sterilization of surfaces with HVCP generated reactive species, E.coli and Salmonella pasteurization is expected to occur in the treatment. 
Regarding claims 56-58 as the method in Roth achieves medical sterilization, a reduction in spores and viable microorganisms is expected to occur in the method.
Roth discloses that (column 1 lines 37-46) in some circumstances, direct exposure to the plasma may result in a high-power flux of active species which may damage the product surface, without contributing to the desired effects and may present safety hazards in use (column 1 lines 55-60).  Roth provides an inventive method wherein active species are taken  away from the plasma-generation region into a remote chamber where objects of any size, shape, or porosity can be treated under various plasma operating conditions.   It would have been obvious to one of ordinary skill in the art looking to sterilize surfaces/products with a reactive gas produced by forming a HVCP from a working gas, to  apply a method as in Roth wherein the HVCP does not contact the product, with a reasonable expectation of successfully sterilizing a product or surface while avoiding detrimental effects of direct contact with HVCP.
Claims 1 , 5,10, 23,26,27,29,39,41, and 51 -58 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793